Citation Nr: 0904073	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated 50 percent prior to July 21, 2008, and 
70 percent on and since July 21, 2008. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from June 1953 to May 1973.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  Service connection for 
PTSD was granted and a 50 percent rating was assigned 
effective February 15, 2000.  In an October 2008 rating 
decision, the RO assigned a 70 percent rating for a later 
portion of the appeal period.  


FINDING OF FACT

In January 2009, prior to any Board decision, the veteran 
notified VA in writing that he desired to withdraw the 
pending claim and appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In January 2009, the veteran notified VA in writing that he 
desired to withdraw the pending appeal.  No Board decision 
has been issued.  Because no specific error of fact or law is 
alleged, the requirements for dismissal have been met.  
38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 
(2008).  This appeal has become moot by virtue of the 
withdrawal of all claims and appeals before VA.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


